Case: 12-3112    Document: 10     Page: 1    Filed: 10/01/2012




          NOTE: This order is nonprecedential.

   mtniteb ~tate11 QCourt of ~peaI11
        for tbe jfeberaI QCircuit

                ALEXANDER L. COOPER,
                      Petitioner,

                            v.
      DEPARTMENT OF VETERANS AFFAIRS,
                Respondent.


                        2012-3112


   Petition for review of the Merit Systems Protection
Board in case no. NY0752110003-I-1.
                       ORDER
   Upon consideration of Alexander L. Cooper's
submission of his Statement Concerning Discrimination
and the court's September 6,2012 order,

    IT Is ORDERED THAT:

    (1) The mandate is recalled, the court's May 15, 2012
dismissal order is vacated, and the petition is reinstated.

   (2) Cooper's motion for leave to proceed in forma
pauperis is granted.

    (3) Cooper's informal brief is due within 21 days of
the date of filing of this order.
Case: 12-3112        Document: 10   Page: 2   Filed: 10/01/2012




ALEXANDER COOPER V. DVA                                    2
                                     FOR THE COURT


      OCT 0 1 2012                   /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk

cc: Alexander L. Cooper (informal brief form enclosed)
    P. Davis Oliver, Esq.
s25